Exhibit 10.1
DOCUMENT NUMBER:
PREPARED BY AND
UPON RECORDATION
RETURN TO
Brian L. Murland, Esquire
Ledgewood, a professional corporation
1900 Market Street, Suite 750
Philadelphia, PA 19103
LOAN ASSUMPTION AND SUBSTITUTION AGREEMENT AND
AMENDMENT TO DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING
THIS LOAN ASSUMPTION AND SUBSTITUTION AGREEMENT AND AMENDMENT TO DEED OF TRUST,
SECURITY AGREEMENT AND FIXTURE FILING (together with all Exhibits, Schedules and
Joinders attached hereto, this “Agreement”) is made and entered into as of
January 20, 2011, by and among FOUR RESOURCE SQUARE, LLC, a Delaware limited
liability company (“Assuming Borrower”), having an address of c/o RAIT Financial
Trust, Cira Centre, 2929 Arch Street, 17th Floor, Philadelphia, Pennsylvania
19083, RAIT EQUITY HOLDINGS I, LLC, a Delaware limited liability company (“New
Guarantor”), having an address of c/o RAIT Financial Trust, Cira Centre, 2929
Arch Street, 17th Floor, Philadelphia, Pennsylvania 19083, NNN VF FOUR RESOURCE
SQUARE, LLC, a Delaware limited liability company (“Original Borrower”), having
its principal place of business at c/o Grubb & Ellis Realty Investors, LLC, 1551
N. Tustin Avenue, Suite 300, Santa Ana, California 92705, and NNN 2003 VALUE
FUND, LLC, a Delaware limited liability company (“Original Guarantor”), in favor
of RAIT PARTNERSHIP, L.P., a Delaware limited partnership, whose mailing address
is c/o RAIT Financial Trust, Cira Centre, 2929 Arch Street, 17th Floor,
Philadelphia, Pennsylvania 19083 (together with its successors and assigns,
“Lender”).

 

 



--------------------------------------------------------------------------------



 



RECITALS
A. Lender made a loan to Original Borrower in the original principal amount of
Twenty-Three Million and 00/100 Dollars ($23,000,000.00) (the “Loan”), pursuant
to that certain Loan and Security Agreement dated effective as of March 7, 2007,
by and between Lender and Original Borrower, as amended (collectively, the “Loan
Agreement”) and the other Loan Documents (as hereinafter defined). The Loan is
evidenced and secured by, among other things, the following documents executed
in favor of Lender by Original Borrower and Original Guarantor:

  (1)  
The Loan Agreement;

  (2)  
Promissory Note dated effective as of March 7, 2007, made by Original Borrower
and payable to the order of Lender in the original principal amount of
Twenty-Three Million and 00/100 Dollars ($23,000,000.00) (the “Note”);

  (3)  
Deed of Trust, Security Agreement and Fixture Filing dated effective as of
March 7, 2007, made by Original Borrower, as grantor, for the benefit of Lender,
as beneficiary, recorded on March 14, 2007 in the Register of Deeds Office of
Mecklenburg County, North Carolina as Instrument No. 2007051073 (the “Recorder’s
Office”), encumbering the real property commonly known as 10735 David Taylor
Drive, in the City of Charlotte, County of Mecklenburg, State of North Carolina
(the “Property”), and more particularly described on Exhibit “A” attached hereto
(the “Deed of Trust”);

  (4)  
Assignment of Rents and Leases dated effective as of March 7, 2007, made by
Original Borrower to Lender, recorded in the Recorder’s Office on March 14, 2007
as Instrument No. 2007051074 (the “Assignment of Rents”);

  (5)  
Assignment of Licenses, Permits, Approvals and Miscellaneous Contracts dated
effective as of March 7, 2007, made by Original Borrower to Lender (the
“Assignment of Permits”);

  (6)  
Collateral Assignment of Management Agreement and Subordination of Management
Fees dated effective as of March 7, 2007, made by Original Borrower, Triple Net
Properties Realty, Inc., a California corporation (“Property Manager”) and
Lender (the “Assignment of Management Agreement”);

  (7)  
Cash Management Agreement dated effective as of March 7, 2007, made by Original
Borrower, Property Manager and Lender (the “Cash Management Agreement”);

  (8)  
Pledge and Security Agreement dated effective as of March 7, 2007, made by
Original Guarantor in favor of Lender (the “Pledge Agreement”);

 

2



--------------------------------------------------------------------------------



 



  (9)  
Guaranty of Non-Recourse Carveouts dated effective as of March 7, 2007, made by
Original Guarantor in favor of Lender (the “Carveout Guaranty”);

  (10)  
Environmental Indemnity Agreement dated effective as of March 7, 2007, made by
Original Borrower and Original Guarantor in favor of Lender (the “Environmental
Indemnity Agreement”);

  (11)  
Post Closing Compliance Agreement dated effective as of March 7, 2007, made by
Original Borrower and Original Guarantor in favor of Lender (the “Post Closing
Compliance Agreement”); and

  (12)  
UCC-1 Financing Statements identifying Lender as the Secured Party
(collectively, the “UCC Financing Statements”).

The foregoing documents, together with any and all other documents executed
and/or delivered by Original Borrower, Original Guarantor, Property Manager,
Assuming Borrower, Assuming Pledgor (as hereinafter defined) and/or New
Guarantor in connection with the Loan and/or the Assumption (as hereinafter
defined), are collectively referred to as the “Loan Documents”. As used herein,
the term “Assuming Obligors” shall mean Assuming Borrower, New Guarantor and
Four Resource Member, LLC, a Delaware limited liability company (“Assuming
Pledgor”); and the term “Original Obligors” shall mean Original Borrower and
Original Guarantor. Capitalized terms not otherwise defined herein shall have
the meanings provided for such terms in the Loan Agreement.
B. Original Borrower is the owner of the Property.
C. Pursuant to that certain Purchase and Sale Agreement, dated as of January 10,
2011, by and between Original Borrower and Assuming Borrower (the “Sale
Agreement”), Original Borrower agreed to sell, and Assuming Borrower agreed to
purchase, the Property. The Sale Agreement requires that Assuming Borrower
assume the Loan and the obligations of Original Borrower under the Loan
Documents, and conditions the closing of the sale of the Property upon Assuming
Borrower’s assumption of the Loan.
D. Original Borrower, Original Guarantor and Assuming Borrower have requested
that Lender consent to the sale, conveyance, assignment and transfer of the
Property by Original Borrower to Assuming Borrower, subject to the Deed of Trust
and the other Loan Documents, and to the assumption by Assuming Borrower of the
Loan (collectively, the “Assumption”).
E. Lender is willing to consent to the sale, conveyance, assignment and transfer
of the Property by Original Borrower to Assuming Borrower, subject to the Deed
of Trust and the other Loan Documents, and to the Assumption, on and subject to
the terms and conditions set forth in this Agreement, the Deed of Trust, that
certain Third Amendment to Loan and Security Agreement and Promissory Note of
even date herewith made by Assuming Borrower and New Guarantor (collectively,
the “Third Amendment”) and the other Loan Documents.

 

3



--------------------------------------------------------------------------------



 



F. Lender, Original Obligors and Assuming Obligors, by their respective
executions hereof, evidence their consent to the transfer of the Property to
Assuming Borrower and the Assumption as hereinafter set forth.
STATEMENT OF AGREEMENT
In consideration of the mutual covenants and agreements set forth herein, the
parties hereto hereby agree as follows:
1. Representations, Warranties and Covenants of Original Obligors; Release of
Lender.
(a) Original Borrower hereby represents to Lender as of the date hereof that:
(i) simultaneously with the execution and delivery hereof, Original Borrower has
conveyed and transferred all of the Property to Assuming Borrower;
(ii) simultaneously with the execution and delivery hereof, Original Borrower
has assigned and transferred to Assuming Borrower all leases, tenancies,
security deposits and prorated rents of the Property in effect as of the date
hereof (collectively, the “Leases”) retaining no rights therein or thereto;
(iii) Original Borrower has not received a mortgage from Assuming Borrower
encumbering the Property to secure the payment of any sums due Original Borrower
or obligations to be performed by Assuming Borrower; (iv) except as may
otherwise be permitted pursuant to the Loan Documents, the Deed of Trust is a
valid first lien on the Property for the full unpaid principal amount of the
Loan and all other amounts as stated therein; (v) no Event of Default (as
defined in the Loan Agreement) has occurred and is continuing as of the date
hereof (provided that, for purposes of this clause, no aspect of the collection,
control, use or conveyance of security deposits shall be regarded as causing or
contributing to a current or future Event of Default); (vi) there are no
defenses, set-offs or rights of defense, set-off or counterclaim whether legal,
equitable or otherwise to the obligations evidenced by or set forth in the Loan
Documents; (vii) all provisions of the Loan Documents are in full force and
effect; (viii) except as may otherwise be permitted pursuant to the Loan
Documents, there are no subordinate liens of any kind covering or relating to
the Property, nor are there any mechanics’ liens or liens for unpaid taxes or
assessments encumbering the Property, nor has a notice of a lien or notice of
intent to file a lien been received; and (ix) the representations and warranties
made by Original Obligors in the Loan Documents or in any other documents or
instruments delivered in connection with the Loan Documents including, without
limitation, all representations and warranties with respect to environmental
matters, are true on and as of the date hereof, with the same force and effect
as if made on and as of the date hereof.
(b) Original Obligors hereby covenant and agree that: (i) from and after the
date hereof, Lender may deal solely with Assuming Obligors in all matters
relating to the Loan, the Loan Documents and the Property; (ii) they shall not
at any time hereafter take (x) a mortgage or other lien encumbering the Property
or (y) a pledge of direct or indirect interests in Assuming Borrower from
Assuming Obligors to secure any sums to be paid or obligations to be performed
by Assuming Obligors so long as any portion of the Loan remains unpaid; and
(iii) Lender has no further duty or obligation of any nature relating to the
Loan or the Loan Documents to Original Obligors.

 

4



--------------------------------------------------------------------------------



 



Original Obligors understand, intend and agree that Lender is relying on the
representations, warranties and covenants contained herein as a material
inducement for Lender to consent to the transfer of the Property and the
Assumption. However, nothing contained in this paragraph 1 is intended to impose
any additional or new liability on Original Guarantor under the Carveout
Guaranty or any liability on Original Guarantor under this Agreement.
2. Representations, Warranties and Covenants of Assuming Obligors.
(a) Assuming Obligors hereby represent and warrant to Lender as of the date
hereof that: (i) simultaneously with the execution and delivery hereof, Assuming
Borrower is purchasing from Original Borrower all of the Property and has
accepted Original Borrower’s assignment of the Leases; (ii) Assuming Borrower
has assumed the performance of Original Borrower’s obligations under the Leases
from and after the date hereof, subject to the terms of this Agreement;
(iii) Assuming Borrower has not granted to Original Borrower (x) a mortgage or
other lien upon the Property or (y) a pledge of direct or indirect interests in
Assuming Borrower to secure any debt or obligations owed to Original Borrower;
(iv) to the knowledge of Assuming Obligors, no Event of Default has occurred or
is continuing as of the date hereof; (v) to the knowledge of Assuming Obligors,
all provisions of the Loan Documents are in full force and effect; (vi) to the
knowledge of Assuming Obligors, the representations and warranties made in the
Loan Documents or in any other documents or instruments delivered in connection
with the Loan Documents are true on and as of the date hereof; and
(vii) Assuming Obligors have reviewed all of the Loan Documents and consent to
the terms thereof.
(b) Assuming Obligors shall not hereafter, without Lender’s prior consent in
accordance with the terms of the Loan Documents, further encumber the Property
or sell or transfer the Property or any direct or indirect interest therein,
except as may be specifically permitted in the Loan Documents. Assuming Obligors
have no knowledge that any of the representations and warranties made by
Original Obligors herein are untrue, incomplete or incorrect in any material
respect.
(c) New Guarantor and Assuming Pledgor each hereby represent and warrant to
Lender that each is an affiliate of Assuming Borrower and each will derive
substantial economic benefit from Lender’s consent to the transfer of the
Property and the Assumption. New Guarantor and Assuming Pledgor each hereby
acknowledge and agree that each has executed this Agreement and the other Loan
Documents to which each is a party and agrees to be bound by the covenants and
agreements set forth herein and such other Loan Documents in order to induce
Lender to consent to the transaction described herein. Accordingly, New
Guarantor and Assuming Pledgor each acknowledge and agree that Lender would not
consent to the transactions described herein without the execution and delivery
by New Guarantor and Assuming Pledgor of this Agreement and the other Loan
Documents to which each is a party.
Assuming Obligors understand, intend and agree that Lender is relying on the
representations, warranties and covenants contained herein as a material
inducement for Lender to consent to the transfer of the Property and the
Assumption.

 

5



--------------------------------------------------------------------------------



 



3. Assumption of Obligations of Original Borrower. Subject to the terms and
conditions hereof, Assuming Borrower hereby assumes the Debt (as defined in the
Loan Agreement) and Assuming Borrower hereby assumes all the other obligations
of Original Borrower of every type and nature set forth in the Note, the Loan
Agreement, the Deed of Trust and the other Loan Documents in accordance with
their respective terms and conditions, as the same may be modified by, and
subject to the terms of, this Agreement. Assuming Borrower further agrees to
abide by and be bound by all of the terms of the Note, the Loan Agreement, the
Deed of Trust and the other Loan Documents applicable to the “Borrower”,
“Grantor”, “Mortgagor” and/or “Assignor” in accordance with their respective
terms and conditions including, but not limited to, the representations,
warranties, covenants, assurances and indemnifications therein, all as though
each of the Note, the Loan Agreement, the Deed of Trust and the other Loan
Documents had been made, executed and delivered by Assuming Borrower. Assuming
Borrower agrees to pay when and as due all sums due under the Note and agrees to
pay, perform and discharge each and every other obligation of payment and
performance of the “Borrower” pursuant to and as set forth in the Note, the Loan
Agreement, the Deed of Trust and the other Loan Documents at the time, in the
manner and otherwise in all respects as therein provided. Assuming Borrower
hereby acknowledges, agrees and warrants that: (i) there are no rights of
set-off or counterclaim, nor any defenses of any kind, whether legal, equitable
or otherwise, which would enable Assuming Borrower to avoid or delay timely
performance of its obligations under the Note, the Loan Agreement, the Deed of
Trust or the other Loan Documents, as applicable; and (ii) there are no monetary
encumbrances or liens of any kind or nature against the Property except those
created by the Loan Documents, and all rights, priorities, titles, liens and
equities securing the payment of the Note are expressly recognized as valid and
are in all things renewed, continued and preserved in force to secure payment of
the Note, except as amended herein.
4. Obligations of Assuming Pledgor and New Guarantor.
(a) Contemporaneous with the execution and delivery of this Agreement and as
additional collateral for the Debt, Assuming Pledgor shall execute and deliver
to Lender a Pledge and Security Agreement (the “New Pledge Agreement”) in favor
of Lender, pursuant to which Assuming Pledgor grants to Lender a lien on and
first priority security interest in all of the limited liability company
interests in Assuming Borrower, which Pledge and Security Agreement shall be
equivalent in form and substance to the Pledge Agreement (with any changes
thereto as Lender shall reasonably request).
(b) Contemporaneous with the execution and delivery of this Agreement and as
additional collateral for the Debt, New Guarantor and, where applicable,
Assuming Borrower, shall execute and deliver to Lender (i) a Guaranty of
Non-Recourse Carveouts (the “New Carveout Guaranty”), which shall be equivalent
in form and substance to the Carveout Guaranty and (ii) an Environmental
Indemnity Agreement (the “New Environmental Indemnity Agreement”), which shall
be equivalent in the form and substance to the Environmental Indemnification.

 

6



--------------------------------------------------------------------------------



 



5. Consent to Conveyance and Assumption and Replacement of Original Guarantor.
Subject to the terms and conditions set forth in this Agreement, Lender consents
to: (a) the sale, conveyance, assignment and transfer of the Property by
Original Borrower to Assuming Borrower, subject to the Deed of Trust and the
other Loan Documents; (b) the assumption by Assuming Borrower of the Debt and
the obligations of Original Borrower under the Loan Documents; (c) New Guarantor
replacing Original Guarantor, pursuant to the New Carveout Guaranty and the New
Environmental Indemnity Agreement and (d) Assuming Pledgor replacing Original
Guarantor, in its capacity as pledgor, pursuant to the New Pledge Agreement.
Lender’s consent to such transfer and the Assumption shall, however, not
constitute its consent to any subsequent transfers of the Property or any direct
or indirect interest therein.
6. Release and Covenant Not to Sue. Original Obligors, on behalf of themselves
and their heirs, successors and assigns, hereby release and forever discharge
Assuming Obligors and Lender, any trustee of the Loan, any servicer of the Loan,
any loan participant, each of their respective predecessors in interest and
successors and assigns, together with the officers, directors, trustees,
partners, employees, investors, certificate holders and agents of each of the
foregoing (collectively, the “Lender Parties”), from all debts, accountings,
bonds, warranties, representations, covenants, promises, contracts,
controversies, agreements, claims, damages, judgments, executions, actions,
inactions, liabilities, demands or causes of action of any nature, at law or in
equity, known or unknown, which Original Obligors have now or in the future by
reason of any cause, matter or thing including, without limitation, matters
arising out of or relating, directly or indirectly, to: (a) the Loan including,
without limitation, its funding, administration and servicing; (b) the Loan
Documents; (c) the Property; (d) any reserve and escrow balances held by Lender
or any servicers of the Loan; or (e) the sale, conveyance, assignment or
transfer of the Property. Original Obligors, on behalf of themselves and their
heirs, successors and assigns, covenant and agree never to institute or cause to
be instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against Assuming Obligors or any of
the Lender Parties by reason of or in connection with any of the foregoing
matters, claims or causes of action. Original Obligors each agree to indemnify,
defend and hold the Assuming Obligors and Lender Parties harmless from and
against any loss, damage (including without limitation incidental and
consequential damages), deficiency, cost, expense (including without limitation
costs of investigation and reasonable attorneys’ fees) claims, actions or
judgments, whether or not involving a third-party claim, resulting from any or
all Original Obligors’ failure to observe or comply with the terms of this
Section 6.
7. Acknowledgment of Indebtedness. This Agreement recognizes the reduction of
the principal amount of the Note, if any, and the payment of interest thereon to
the extent of payments made by Original Borrower prior to the date of execution
of this Agreement. The parties acknowledge and agree that, as of the date of
this Agreement, the principal balance of the Note is $21,976,357 and interest on
the Note is paid to December 31, 2010. Assuming Borrower acknowledges and agrees
that the Loan, as evidenced and secured by the Loan Documents, is a valid and
existing indebtedness payable by Assuming Borrower to Lender. The parties
acknowledge that, as of the close of business on Januart 19, 2011, Lender is
holding the following escrows and reserves with the following balances:

         
Debt Service Reserve —
  $ 161,897.7  
Tax and Insurance Reserve —
  $ 109,024.55  
Interest Earned on Reserves/Escrows —
  $ 25,694.30  

 

7



--------------------------------------------------------------------------------



 



The parties acknowledge and agree that Lender shall continue to hold the escrow
and reserve balances that it possess for the benefit of Assuming Borrower in
accordance with the terms of the Loan Documents. Original Obligors covenant and
agree that Lender Parties have no further duty or obligation of any nature to
Original Obligors relating to such escrow and reserve balances. Original
Obligors hereby release and forever discharge Lender Parties from any
obligations to Original Obligors relating to such escrow and reserve balances.
Assuming Obligors acknowledge and agree that the funds listed above constitute
all of the reserve and escrow funds currently held by Lender with respect to the
Loan and authorize such funds to be held in an account owned by and under the
sole dominion and control of Lender in accordance with and pursuant to the terms
of the Loan Documents.
Contemporaneous with the execution and delivery of this Agreement, Assuming
Borrower shall, and shall cause Property Manager (and/or any successor property
manager appointed by Assuming Borrower or Original Borrower with Lender’s prior
written consent, as applicable) to, execute and deliver (i) a fully executed
copy of the Property Management Agreement between Assuming Borrower or Original
Borrower and Property Manager (and/or any successor property manager appointed
by Assuming Borrower or Original Borrower with Lender’s prior written consent,
as applicable), which shall be in form and substance reasonably acceptable to
Lender, (ii) a fully executed original of a Collateral Assignment of Management
Agreement and Subordination of Management Fees by and between Assuming Borrower,
Property Manager (and/or any successor property manager appointed by Assuming
Borrower or Original Borrower with Lender’s prior written consent, as
applicable) and Lender with respect to said Property Management Agreement, which
shall be equivalent in form and substance to the Property Management Agreement
Assignment and (iii) a fully executed original of a Cash Management Agreement by
and between Assuming Borrower, Property Manager (and/or any successor property
manager appointed by Assuming Borrower or Original Borrower with Lender’s prior
written consent, as applicable) and Lender, which shall be equivalent in form
and substance to the Cash Management Agreement.
8. Modifications to the Deed of Trust and Assignment of Rents. From and after
the date hereof, the Deed of Trust and Assignment of Rents are hereby modified
as follows:
(a) All references to “Borrower” in and throughout the Deed of Trust shall be
deemed to refer to “Four Resource Square, LLC, a Delaware limited liability
company” and shall no longer refer to “NNN VF FOUR RESOURCE SQUARE, LLC, a
Delaware limited liability company”. Assuming Borrower hereby covenants and
agrees to be bound by, assume and perform any and all covenants, agreements and
conditions set forth in the Deed of Trust as if Assuming Borrower were the
original named “Borrower” set forth therein.

 

8



--------------------------------------------------------------------------------



 



(b) Section 31 of the Deed of Trust is hereby deleted in its entirety and
replaced with the following:
“31. Communications. All notices or other written communications hereunder or
under any other Loan Document shall be deemed to have been properly given
(a) upon delivery, if delivered in person or by facsimile transmission with
receipt acknowledged by the recipient thereof, or (b) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service addressed as follows:

     
If to Borrower:
  Four Resource Square, LLC
c/o RAIT Financial Trust
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Scott F. Schaeffer, President
Facsimile No.: (215) 243-9097
 
   
With a copy to:
  Ledgewood, a professional corporation
1900 Market Street, Suite 750
Philadelphia, Pennsylvania 19103
Attention: Brian L. Murland, Esquire
Facsimile: (215) 735-2513
 
   
If to Lender:
  RAIT Partnership, L.P.
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Scott F. Schaeffer, President
Facsimile No.: (215) 243-9097
 
   
With a copy to:
  Ledgewood, a professional corporation
1900 Market Street, Suite 750
Philadelphia, Pennsylvania 19103
Attention: David Mallenbaum, Esquire
Facsimile: (215) 735-2513

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in Philadelphia, Pennsylvania. Notwithstanding the foregoing, Borrower
expressly agrees that computer generated late notices sent by Lender in the
ordinary course of its business shall constitute valid and sufficient notice of
payment defaults when such notice is required by the Note or any other Loan
Document.”

 

9



--------------------------------------------------------------------------------



 



(c) Section 42 of the Deed of Trust is hereby deleted in its entirety and
replaced with the following:
“42. Taxpayer Federal I.D. Number. In accordance with the requirements of
Section 6050J of the Internal Revenue Code, as amended (the “Tax Code”),
Borrower hereby represents and warrants to Lender that Borrower’s tax
identification number for federal tax reporting purposes is 27-4553695 and
Borrower agrees to cooperate with Lender in supplying such information and
executing such documentation as Lender reasonably requires to comply with the
provisions of Section 6050J of the Code.”
(d) All references to “Assignor” in and throughout the Assignment of Rents shall
be deemed to refer to “Four Resource Square, LLC, a Delaware limited liability
company” and shall no longer refer to “NNN VF FOUR RESOURCE SQUARE, LLC, a
Delaware limited liability company”. Assuming Borrower hereby covenants and
agrees to be bound by, assume and perform any and all covenants, agreements and
conditions set forth in the Assignment of Rents as if Assuming Borrower were the
original named “Assignor” set forth therein.
9. Interest Accrual Rate and Monthly Payment Amount to Remain the Same. The
interest rate and the monthly payments set forth in the Note and the Loan
Agreement shall remain unchanged, subject to the terms of the Third Amendment.
Prior to the occurrence of an event of default hereunder, under the Note or
under any of the other Loan Documents, interest shall accrue on the principal
balance outstanding from time to time at the Interest Rate (as defined in the
Loan Agreement) and principal and interest (which does not include such amounts
as may be required to fund escrow obligations under the terms of the Loan
Documents) shall continue to be paid in accordance with the provisions of the
Note.
10. Conditions. This Agreement shall be of no force and effect until each of the
following conditions has been met to the complete satisfaction of Lender:
(a) Fees and Expenses. Except for Original Borrower’s legal fees (which Orignial
shall pay or cause to be paid, Assuming Borrower shall pay or cause to be paid
at closing all costs and expenses incident to the preparation, execution and
recordation hereof and the consummation of the transactions contemplated hereby
including, but not limited to, recording fees, filing fees, surveyor fees,
broker fees, transfer or mortgage taxes or fees, rating agency confirmation
fees, application fees, all third party fees, search fees, transfer fees,
inspection fees, title insurance policy or endorsement premiums or other charges
of the title company and escrow agent, and the fees and expenses of legal
counsel to any Lender Party and any applicable rating agency.
(b) Other Conditions. Satisfaction of all requirements under the Loan Documents
and the closing checklist for this transaction as determined by Lender and
Lender’s counsel in their sole discretion.
11. Default.
(a) Breach. Any breach by Assuming Obligors of any of the representations,
warranties and covenants contained herein shall constitute a default under this
Agreement, the Deed of Trust and each other Loan Document.
(b) Failure to Comply. Any failure of Assuming Obligors or Original Obligors to
fulfill any one of the conditions set forth in this Agreement shall constitute a
default under this Agreement, the Deed of Trust and the Loan Documents.

 

10



--------------------------------------------------------------------------------



 



12. No Further Consents. Assuming Obligors and Original Obligors acknowledge and
agree that Lender’s consent herein contained is expressly limited to the sale,
conveyance, assignment and transfer herein described, that such consent shall
not waive or render unnecessary Lender’s consent or approval of any subsequent
sale, conveyance, assignment or transfer of the Property, and that any and all
prohibitions, restrictions and/or impediments to the transfer of the Property or
any direct or indirect interest therein shall continue in full force and effect.
13. Additional Representations, Warranties and Covenants of Assuming Obligors.
As a condition of this Agreement, Assuming Obligors represent and warrant to
Lender as follows:
(a) Assuming Borrower is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and is
authorized to transact business as a foreign limited liability company in each
jurisdiction in which such authorization is necessary for the operation of the
business or properties of Assuming Borrower. Assuming Borrower has full power
and authority to enter into and carry out the terms of this Agreement and to
assume and carry out the terms of the Loan Documents.
(b) Assuming Pledgor is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware. Assuming
Pledgor is, and shall remain, the Manager of Assuming Borrower and has full
power and authority to enter into this Agreement on its own behalf and as
Manager on behalf of Assuming Borrower, and to execute this Agreement.
(c) New Guarantor is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Delaware. New Guarantor has full
power and authority to enter into and carry out the terms of this Agreement and
to enter into and carry out the terms of the Loan Documents to which it is a
party.
(d) This Agreement and the Loan Documents to which each is a party or is bound
constitute legal, valid and binding obligations of Assuming Obligors enforceable
against Assuming Obligors in accordance with their respective terms. Neither the
entry into nor the assumption and performance of and compliance with this
Agreement or any of the Loan Documents has resulted or will result in any
violation of, or a conflict with or a default under, any judgment, decree,
order, mortgage, indenture, contract, agreement or lease by which Assuming
Obligors or any property of Assuming Obligors are bound or any statute, rule or
regulation applicable to Assuming Obligors.
(e) There is no action, proceeding or investigation pending or, to the best of
Assuming Obligors’ knowledge, threatened which questions, directly or
indirectly, the validity or enforceability of this Agreement or any of the other
Loan Documents, or any action taken or to be taken pursuant hereto or thereto,
or which would result in any material adverse change in the condition (financial
or otherwise) or business of Assuming Obligors.

 

11



--------------------------------------------------------------------------------



 



(f) Without limiting the generality of the assumption of the Loan Documents by
Assuming Obligors, Assuming Obligors hereby specifically remake and reaffirm the
representations, warranties and covenants set forth in the Loan Documents to
which they are a party (after taking into account the terms of the Third
Amendment).
(g) No representation or warranty of Assuming Obligors made in this Agreement
contains any untrue statement of material fact or omits to state a material fact
necessary in order to make such representations and warranties not misleading in
light of the circumstances under which they are made.
(h) Assuming Borrower hereby represents and warrants to Lender that Assuming
Borrower will not permit the transfer of any interest in Assuming Borrower to
any person or entity (or any beneficial owner of such entity) who is listed on
the specifically Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Asset Control, Department of the Treasury pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) or any other list
of terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of Office of Foreign Asset Control, Department of the Treasury
or pursuant to any other applicable Executive Orders (such lists are
collectively referred to as the “OFAC Lists”). Assuming Borrower will not
knowingly enter into a lease with any party who is listed on the OFAC Lists.
Assuming Borrower shall immediately notify Lender if Assuming Borrower has
knowledge that any member or beneficial owner of Assuming Borrower is listed on
the OFAC Lists or is (A) indicted on or (B) arraigned and held over on charges
involving money laundering or predicate crimes to money laundering. Assuming
Borrower shall immediately notify Lender if Assuming Borrower knows that any
tenant is listed on the OFAC Lists or (A) is convicted on, (B) pleads nolo
contendere to, (C) is indicted on, or (D) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering. Assuming
Borrower further represents and warrants to Lender that Assuming Borrower is
currently not on the OFAC Lists. None of Assuming Borrower, any subsidiary of
Assuming Borrower or any affiliate of Assuming Borrower, Assuming Pledgor or New
Guarantor is (i) named on the list of Specially Designated Nationals or Blocked
Persons maintained by the U.S. Department of the Treasury’s Office of Foreign
Assets Control available at
http://www.treas_gov/offices/eotffe/ofacisdniindex.html or (ii) (A) an agency of
the government of a country, (B) an organization controlled by a country, or
(C) a person residing in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotfTe/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person.

 

12



--------------------------------------------------------------------------------



 



14. Additional Representations, Warranties and Covenants of Original Borrower.
(a) As a condition of this Agreement, Original Borrower represents and warrants
to Lender as follows:
(1) Original Borrower is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and is
authorized to transact business and in good standing in the State of North
Carolina. Original Borrower has full power and authority to enter into and carry
out the terms of this Agreement and to convey the Property and to assign the
Loan Documents.
(2) Original Guarantor is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware. Original
Guarantor has full power and authority to enter into and carry out the terms of
this Agreement and any other documents executed by Original Guarantor in
connection herewith.
(3) This Agreement, the Sale Agreement and all other documents executed by
Original Obligors in connection therewith constitute legal, valid and binding
obligations of Original Obligors enforceable against Original Obligors in
accordance with their respective terms. Neither the entry into nor the
performance of and compliance with this Agreement, the Sale Agreement and all
other documents executed by Original Obligors in connection therewith has
resulted or will result in any violation of, or a conflict with or a default
under, any judgment, decree, order, mortgage, indenture, contract, agreement or
lease by which Original Obligors or any property of Original Obligors are bound
or any statute, rule or regulation applicable to Original Obligors.
(4) Original Obligors have not received any written notices from any
governmental entity claiming that either the Property or Original Obligors’ use
of the Property is not presently in compliance with any laws, ordinances, rules
and regulations bearing upon the use and operation of the Property including,
without limitation, any notice relating to zoning laws or building code
regulations.
(5) Original Borrower is the current owner of the Property.
(b) As a condition of this Agreement, Original Borrower represents and warrants
to Lender as follows:
(1) The certified rent roll provided to Lender on or about the date hereof is a
true, complete and accurate summary of all tenant leases (“Tenant Leases” or
individually, a “Tenant Lease”) affecting the Property as of the date of this
Agreement. No rent has been prepaid under any Tenant Lease except rent for the
current month. Each Tenant Lease has been duly executed and delivered by and, to
the knowledge of Original Obligors, is a binding obligation of, the respective
tenant, and each Tenant Lease is in full force and effect. Each Tenant Lease
represents the entire agreement between Original Borrower and the respective
tenant and no Tenant Lease has been terminated, renewed, amended, modified or
otherwise changed without the prior written consent of

 

13



--------------------------------------------------------------------------------



 



Lender to the extent required by the Loan Documents. The tenant under each
Tenant Lease has taken possession of and is in occupancy of the premises therein
described and is open for business. Rent payments have commenced under each
Tenant Lease. All obligations of the landlord under the Tenant Leases have been
performed, and no event has occurred and no condition exists that, with the
giving of notice or lapse of time or both, would constitute a default by
Original Borrower under any Tenant Lease. There are no offsets or defenses that
any tenant has against the full enforcement of any Tenant Lease by Original
Borrower. Each Tenant Lease is fully and freely assignable by Original Borrower
without notice to or the consent of the tenant thereunder.
(2) There are no pending or, to the best of Original Borrower’s knowledge,
threatened suits, judgments, arbitration proceedings, administrative claims,
executions or other legal or equitable actions or proceedings against Original
Obligors or the Property, no pending or, to the best of Original Obligors’
knowledge, threatened condemnation or annexation proceedings affecting the
Property and/or no agreements to convey any portion of the Property or any
rights thereto, that have not been disclosed in writing to Lender including,
without limitation, any pending or, to the best of Original Obligors’ knowledge,
threatened administrative claim by any governmental agency.
(3) Original Borrower has examined the ALTA, As-Built Survey (the “Survey”)
performed on the Property in connection with the closing of the Loan. As an
inducement for Lender to consent to the Assumption without requiring an update
to the Survey, Original Borrower represents to Lender that (i) there has been no
improvement added at the Property, (ii) there has been no encroachment made upon
the Property, and (iii) no structural alteration has been made to the Property
from the date of the Survey to the date hereof without Lender’s prior written
consent.
(4) No representation or warranty of Original Obligors made in this Agreement
contains any untrue statement of material fact or omits to state a material fact
necessary in order to make such representations and warranties not misleading in
light of the circumstances under which they are made.
(c) Nothing contained in this paragraph 14 or under this Agreement is intended
to impose any additional or new liability on Original Guarantor under this
Agreement or the Carveout Guaranty.
15. Incorporation of Recitals. Each of the Recitals set forth above in this
Agreement are incorporated herein and made a part hereof.
16. Property Remains as Security for Lender. All of the Property shall remain in
all respects subject to the lien, charge or encumbrance of the Deed of Trust.
Except as expressly set forth in this Agreement, nothing contained herein shall
affect or be construed to release or affect the liability of any party or
parties who may now or hereafter be liable under or on account of the Note or
the Deed of Trust, nor shall anything contained herein affect or be construed to
affect any other security for the Note held by Lender.

 

14



--------------------------------------------------------------------------------



 



17. No Waiver by Lender. Nothing contained herein shall be deemed a waiver of
any of Lender’s rights or remedies under any of the Loan Documents or under
applicable law.
18. No Accord or Satisfaction. Except to the extent expressly set forth in
Sections 19, 20, 21 and 22 below, neither this Agreement, the Sale Agreement nor
any other agreement in connection herewith or therewith or pursuant to the terms
hereof shall be deemed or construed to be a compromise, satisfaction, accord and
satisfaction, novation or release of any of the Loan Documents (including,
without limitation, the Loan Agreement and the Note), or any rights or
obligations thereunder, or a waiver by Lender of any of its rights under the
Loan Documents or at law or in equity. Except to the extent expressly set forth
in Sections 19, 20, 21 and 22 below, nothing contained herein, nor any actions
taken pursuant to the terms hereof constitutes a release, termination or waiver
of any liens, security interests, rights or remedies granted to Lender in any of
the Loan Documents (including, without limitation, the Loan Agreement and the
Note), which liens, security interests, rights and remedies are hereby ratified,
confirmed, extended and continued as security for all of the Debt.
19. Partial Release of New Guarantor. Notwithstanding anything to the contrary
contained in the New Carveout Guaranty, New Guarantor shall not be liable under
the New Carveout Guaranty for the recourse obligations of Original Borrower set
forth in Section 12(c) or Section 12(d) of the Loan Agreement that occurred
prior to the Effective Date. Notwithstanding anything to the contrary contained
in the New Environmental Indemnity Agreement, Assuming Borrower and New
Guarantor shall not be liable under the New Environmental Indemnity Agreement
for any losses arising out of or in any way relating to any Hazardous Substances
or violation of Environmental Laws with respect to the Property that occurred
prior to the Effective Date.
20. Full Release of Original Guarantor. Effective as of the Effective Date,
Lender hereby fully releases, acquits, and forever discharges Original Guarantor
from any and all actions and causes of action, claims and demands, suits,
damages, costs, attorneys’ fees, expenses, debts, dues, accounts, bonds,
covenants, contracts and agreements, in law or in equity, whether the same are
known or unknown, accrued or unaccrued, presently existing or hereafter arising,
which Lender, or anyone claiming by, through or under Lender, in any way might
have or could claim against Original Guarantor on account of, or arising out of
or in connection with the Pledge Agreement. From and after the Effective Date,
the Pledge Agreement shall be terminated and of no further force and effect.
21. Partial Release of Original Guarantor. Effective as of the Effective Date,
Lender hereby fully release, acquits, and forever discharges Original Guarantor
from any and all actions and causes of action, claims and demands, suits,
damages, costs, attorneys’ fees, expenses, debts, dues, accounts, bonds,
covenants, contracts and agreements, in law or in equity, presently existing or
hereafter arising, which Lender, or anyone claiming by, through or under Lender,
in any way might have or could claim against Original Guarantor on account of,
or arising out of or in connection with the Loan or the Loan Documents;
provided, however, that (i) this

 

15



--------------------------------------------------------------------------------



 



Section 21 shall in no way affect, modify, waive, release or relinquish the
liability of Original Guarantor under the Carveout Guaranty that arises directly
or indirectly out of any acts or omissions of Original Borrower, Original
Guarantor and/or any of their respective affiliates, or any agent, employee or
other person authorized or apparently authorized to act on behalf of any of the
foregoing prior to the Effective Date (regardless of when discovered) unless
such liability arises from the collection, control, use or conveyance of
security deposits, (ii) this Section 21 shall in no way affect, modify, waive,
release or relinquish the liability of Original Guarantor under the
Environmental Indemnity Agreement for any Hazardous Substances or violation of
Environmental Laws with respect to the Property occurring prior to the Effective
Date (regardless of when discovered), and (iii) this Section 21 shall in no way
affect, modify, waive, release or relinquish the liability of Original Guarantor
for any indemnification obligations set forth in the Loan Documents that, by
their terms, expressly survive the repayment of the Loan or the termination of
the applicable Loan Document. For purposes of interpreting and applying this
Section 21, under no circumstances will Assuming Borrower, Assuming Pledgor, New
Guarantor or any affiliates of New Guarantor be deemed authorized to act on
behalf of Original Borrower or Original Guarantor (unless set forth in writing
to the contrary).
22. Partial Release of Original Borrower. Effective as of the Effective Date,
Lender hereby fully releases, acquits, and forever discharges Original Borrower
from any and all actions and causes of action, claims and demands, suits,
damages, costs, attorneys’ fees, expenses, debts, dues, accounts, bonds,
covenants, contracts and agreements, in law or in equity, whether the same are
known or unknown, accrued or unaccrued, presently existing or hereafter arising,
which Lender, or anyone claiming by, through or under Lender, in any way might
have or could claim against Original Borrower on account of, or arising out of
or in connection with the Loan or the Loan Documents; provided, however, that
(i) this Section 22 shall in no way affect, modify, waive, release or relinquish
the liability of Original Borrower for any recourse obligations of Original
Borrower set forth in Section 12(c) or Section 12(d) of the Loan Agreement that
arises directly or indirectly out of any acts or omissions of Original Borrower,
Original Guarantor and/or any of their respective affiliates, or any agent,
employee or other person authorized or apparently authorized to act on behalf of
any of the foregoing prior to the Effective Date (regardless of when discovered)
other than in connection with the collection, control, use or conveyance of
security deposits, (ii) this Section 22 shall in no way affect, modify, waive,
release or relinquish the liability of Original Borrower under the Environmental
Indemnity Agreement for any Hazardous Substances or violation of Environmental
Laws with respect to the Property occurring prior to the Effective Date
(regardless of when discovered), and (iii) this Section 22 shall in no way
affect, modify, waive, release or relinquish the liability of Original Borrower
for any indemnification obligations set forth in the Loan Documents that, by
their terms, expressly survive the repayment of the Loan or the termination of
the applicable Loan Document.
23. Acknowledgments. Original Obligors each acknowledge and agree that the Loan
Documents are in full force and effect and are the valid and legally binding
obligations of the Original Borrower and Original Guarantor, as applicable, free
from all legal and equitable defenses, offsets and counterclaims. Original
Borrower and Original Guarantor each hereby ratify and confirm their respective
liabilities, obligations and agreements under all of the Loan Documents, except
as may be specifically and expressly modified by this Agreement, and the liens
and security interests created thereby, and acknowledge that (a) neither
Original Borrower

 

16



--------------------------------------------------------------------------------



 



nor Original Guarantor have any defenses, claims, counterclaims or set-offs of
any kind or nature whatsoever to the enforcement by Lender of the liabilities,
obligations and agreements contained in the Loan Documents, and each hereby
forever waive any right to assert any such defense, claim, counterclaims, or
setoff, (b) Lender has fully performed all obligations to Original Borrower
and/or the Original Guarantor that Lender may have had or has on and as of the
Effective Date, and (c) Lender does not waive, diminish or limit any term or
condition contained in any of the Loan Documents, except as specifically and
expressly set forth in this Agreement.
24. Bankruptcy.
(a) Original Borrower hereby acknowledges and agrees that, in consideration of
the recitals and mutual covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, in the event Original Borrower, after the Effective Date, shall
(a) file a petition for relief with any bankruptcy court or otherwise be the
subject of any petition filed under the Bankruptcy Code, (b) be the subject of
any order for relief issued under the Bankruptcy Code, (c) file or be the
subject of any petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief for debts, (d) have
sought or consented to or acquiesced in the appointment of any trustee,
receiver, conservator or liquidator, (e) be the subject of any order, judgment
or decree entered by any court of competent jurisdiction approving a petition
filed against such party for any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future federal or state act or law relating to bankruptcy, insolvency or relief
for debts, then Original Borrower shall not raise any objection or defense of
any kind or nature or otherwise prevent, hinder or delay (i) any attempt by
Assuming Borrower or Lender to obtain relief from any automatic stay imposed by
Section 362 of the Bankruptcy Code, or otherwise, or (ii) the exercise by Lender
of any or all of the rights and remedies otherwise available to Lender, as
provided in the applicable Loan Documents and as otherwise provided by law.
(b) Original Borrower hereby acknowledges and agrees that: (i) this Agreement is
of considerable benefit to Original Borrower; (ii) this Agreement allows
Original Borrower to settle and resolve certain obligations owed to the Lender,
subject to the terms contained in this Agreement; (iii) Original Borrower has
received substantial legal and financial accommodations from the Lender under
this Agreement; and (iv) Lender is entering into this Agreement in reliance on
representations of Original Borrower in this Agreement. Original Borrower also
hereby represents and warrants to Lender and Assuming Obligors and acknowledges
and agrees as follows: (a) Original Borrower does not currently intend to file a
bankruptcy petition and have no intention of seeking a non-consensual plan of
reorganization in any bankruptcy forum; (b) any filing by Original Borrower of a
voluntary petition in bankruptcy or the exercise of like or similar rights by
Original Borrower would be inconsistent with and contrary to the intentions of
the parties hereto; (c) Original Borrower cannot formulate or implement a
successful plan of reorganization in any such proceeding (whether in bankruptcy
or under a like proceeding) which would adequately and sufficiently protect the
rights of Assuming Obligors or Lender or enable Original Borrower to satisfy
Original Borrower’s obligations to Lender; (d) in light of the foregoing, any
such filing would be

 

17



--------------------------------------------------------------------------------



 



made in bad faith, as such term is used by courts in construing the Bankruptcy
Code, as to Buyer and Lender; (e) in light of the foregoing, if any voluntary or
involuntary proceeding in bankruptcy or under like laws granting relief to
Original Borrower is filed by or against Original Borrower, Assuming Obligors
and Lender shall, in addition to any other rights or remedies set forth in this
Agreement, have the right to seek and obtain immediate relief from any stay and
to have the exclusivity period for the filing of any plan of reorganization
terminated, and Original Borrower hereby waives any objection or opposition in
any manner to the relief requested by Assuming Obligors or Lender or the
termination of any such exclusivity period in a bankruptcy proceeding; and
(f) Original Borrower shall not solicit, assist or encourage any third party to
file an involuntary bankruptcy petition against Original Borrower. Assuming
Obligors and Lender are relying on, among other things, the representations,
warranties and covenants contained in this Section 24 in entering into this
Agreement.
25. References. From and after the date hereof: (a) references in any of the
Loan Documents to any of the other Loan Documents will be deemed to be
references to such other Loan Documents as modified by this Agreement;
(b) references in the Loan Documents to “Borrower”, “Assignor” or “Mortgagor”
shall hereafter be deemed to refer to Assuming Borrower; and (c) all references
to the term “Loan Documents” or “Security Documents” in the Loan Agreement, the
Deed of Trust and the Assignment of Rents shall hereinafter refer to the Loan
Documents as defined herein, this Agreement and all documents executed in
connection with this Agreement.
26. Relationship with Loan Documents. To the extent that this Agreement is
inconsistent with the Loan Documents, this Agreement will control and the Loan
Documents will be deemed amended by this Agreement. Except as expressly amended
hereby, the Loan Documents shall remain unchanged and in full force and effect.
27. Titles and Captions. Titles and captions of sections and subsections of this
Agreement have been inserted for convenience only and neither limit nor amplify
the provisions of this Agreement.
28. Partial Invalidity. Any provision of this Agreement or the Loan Documents
held to be illegal, invalid or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such illegality,
invalidity or unenforceability, without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
legality, validity or enforceability of such provision in any other
jurisdiction.
29. Entire Agreement. This Agreement and the documents contemplated to be
executed herewith constitute the entire agreement among the parties hereto with
respect to the assumption of the Loan. The Agreement supersedes all prior
negotiations regarding the transfer of the Property and the Assumption. This
Agreement and the Loan Documents may only be amended, revised, waived,
discharged, released or terminated by a written instrument executed by the party
against which enforcement of the amendment, revision, waiver, discharge, release
or termination is asserted. Any alleged amendment, revision, waiver, discharge,
release or termination of this Agreement which is not in writing and signed by
the parties shall not be effective as to any party.

 

18



--------------------------------------------------------------------------------



 



30. Binding Effect. This Agreement and the documents contemplated to be executed
in connection herewith shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that the foregoing provision shall not be a consent by Lender to any further
sale, conveyance, assignment or transfer of the Property by Assuming Borrower or
any direct or indirect interest therein.
31. Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which when so executed shall be deemed an original and
shall be binding upon all parties and all of which, taken together, shall
constitute one and the same Agreement.
32. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state where the Property is located.
33. Effective Date. This Agreement shall be effective as of the date of its
execution by the parties hereto and upon such date this Agreement shall be
incorporated into the terms of the Loan Documents.
34. Time of Essence. Time is of the essence with respect to all provisions of
this Agreement.
35. Cumulative Remedies. All remedies contained in this Agreement are cumulative
and Lender shall also have all other remedies provided at law and in equity
contained in the Loan Agreement, the Deed of Trust and other Loan Documents.
Such remedies may be pursued separately, successively or concurrently at the
sole discretion of Lender and may be exercised in any order and as often as
occasion therefor shall arise.
36. Construction. Each party hereto acknowledges that it has participated in the
negotiation of this Agreement and that no provision shall be construed against
or interpreted to the disadvantage of any party. Assuming Obligors and Original
Obligors have had sufficient time to review this Agreement, have been
represented by legal counsel at all times, and have entered into this Agreement
voluntarily and without fraud, duress, undue influence or coercion of any kind.
Lender has not made a representation or warranty to any party except as
expressly set forth in this Agreement.
37. WAIVER OF JURY TRIAL. ORIGINAL OBLIGORS, ASSUMING OBLIGORS AND LENDER, TO
THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL WAIVE, RELINQUISH AND
FOREVER FOREGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE LOAN DOCUMENTS OR THIS
AGREEMENT.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first aforesaid.

                                  ASSUMING BORROWER:    
 
                                FOUR RESOURCE SQUARE, LLC, a
Delaware limited liability company    
 
                                By:   Four Resource Member, LLC, a Delaware
limited liability company, its sole Member    
 
                                    By:   RAIT Equity Holdings I, LLC, a
Delaware limited liability company, its sole Member    
 
                                        By:   RAIT Partnership, L.P., a Delaware
limited partnership, its sole Member    
 
                                            By:   RAIT General, Inc., a Maryland
corporation, its sole General Partner    
 
                           
 
                  By:   /s/ Kenneth R. Frappier
 
Name: Kenneth R. Frappier    
 
                      Title: Executive Vice President    

COMMONWEALTH OF PENNSYLVANIA
COUNTY OF PHILADELPHIA
On January 19, 2011, before me, the undersigned, a Notary Public in and for said
Commonwealth, personally appeared Kenneth R. Frappier as EVP of RAIT General,
Inc., a Maryland corporation, the sole General Partner of RAIT Partnership,
L.P., a Delaware limited partnership, the sole Member of RAIT Equity Holdings I,
LLC, a Delaware limited liability company, the sole Member of Four Resource
Member, LLC, a Delaware limited liability company, the sole Member of Four
Resource Square, LLC, a Delaware limited liability company, and that he as such
officer, being authorized to do so, executed the foregoing instrument for the
purposes therein contained by signing as such officer.
WITNESS my hand and official seal.

                  /s/ Lisa D. Schumm       Notary Public      Name: Lisa D.
Schumm
My commission Expires: October 18, 2014  

(SEAL)
[SIGNATURES CONTINUE ON NEXT PAGE]

 

20



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

                          NEW GUARANTOR:    
 
                        RAIT EQUITY HOLDINGS I, LLC, a Delaware limited
liability company    
 
                        By:   RAIT Partnership, L.P., a Delaware limited
partnership, its sole Member    
 
                            By:   RAIT General, Inc., a Maryland corporation,
its sole General Partner    
 
                   
 
          By:   /s/ Scott F. Schaeffer
 
Name: Scott F. Schaeffer    
 
              Title: President    

COMMONWEALTH OF PENNSYLVANIA
COUNTY OF PHILADELPHIA
On January 19, 2011, before me, the undersigned, a Notary Public in and for said
State, personally appeared Scott F. Schaeffer as President of RAIT General,
Inc., a Maryland corporation, which is the sole General Partner of RAIT
Partnership, L.P., a Delaware limited partnership, which is the sole Member of
RAIT Equity Holdings I, LLC, a Delaware limited liability company, and that he
as such officer, being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing as such officer.
WITNESS my hand and official seal.

                  /s/ Lisa D. Schumm       Notary Public      Name: Lisa D.
Schumm
My commission Expires: October 18, 2014  

(SEAL)
[SIGNATURES CONTINUE ON NEXT PAGE]

 

21



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

                          ORIGINAL BORROWER:    
 
                        NNN VF FOUR RESOURCE SQUARE, LLC,
a Delaware limited liability company    
 
                        By:   NNN 2003 Value Fund, LLC, a
Delaware limited liability company,
its Sole Member    
 
                            By:   Grubb & Ellis Realty Investors,
LLC, a Virginia limited liability
company, its Manager    
 
                   
 
          By:   /s/ Steven Shipp
 
Name: Steven Shipp    
 
              Title: Executive Vice President    

ACKNOWLEDGEMENT

             
STATE OF CALIFORNIA
    )      
 
    )     SS.
COUNTY OF ORANGE
    )      

On January 18, 2011, before me, P.C. Han, Notary Public, personally appeared
Steven Shipp, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name is subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature: /s/ P.C. Han (Seal)
 
Notary Public
Name: P.C. Han
My commission Expires: June 25, 2011
[SIGNATURES CONTINUE ON THE NEXT PAGE]

 

22



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

                      ORIGINAL GUARANTOR:    
 
                    NNN 2003 VALUE FUND, LLC, a Delaware limited liability
company    
 
                    By:   Grubb & Ellis Realty Investors, LLC, a Virginia
limited liability company, its Manager    
 
               
 
      By:   /s/ Steven Shipp [SEAL]
 
Name: Steven Shipp    
 
          Title: Executive Vice President    

ACKNOWLEDGEMENT

             
STATE OF CALIFORNIA
    )      
 
    )     SS.
COUNTY OF ORANGE
    )      

On January 18, 2011, before me, P.C. Han, Notary Public, personally appeared
Steven Shipp, who proved to me on the basis of satisfactory evidence to be the
person(s) whose name is subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature: /s/ P.C. Han (Seal)

 
Notary Public
Name: P.C. Han
My commission Expires: June 25, 2011
[SIGNATURES CONTINUE ON THE NEXT PAGE]

 

23



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

                      LENDER:    
 
                    RAIT PARTNERSHIP, L.P., a Delaware limited partnership    
 
                    By:   RAIT General, Inc., a Maryland corporation, its sole
General Partner    
 
               
 
      By:   /s/ Scott F. Schaeffer
 
Name: Scott F. Schaeffer    
 
          Title: President    

COMMONWEALTH OF PENNSYLVANIA
COUNTY OF PHILADELPHIA
On January 19, 2011, before me, the undersigned, a Notary Public in and for said
State, personally appeared Scott F. Schaeffer as President of RAIT General,
Inc., a Maryland corporation, which is the sole General Partner of RAIT
Partnership, L.P., a Delaware limited partnership, which is the sole Member of
RAIT Equity Holdings I, LLC, a Delaware limited liability company, and that he
as such officer, being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing as such officer.
WITNESS my hand and official seal.

                  /s/ Lisa D. Schumm       Notary Public      Name: Lisa D.
Schumm
My commission Expires: October 18, 2014  

(SEAL)

 

24